905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.James L. RYAN;  Robert F. Sweeney, Defendants-Appellees.
No. 90-2635.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.Rehearing and Rehearing In Banc Denied June 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 90-468-HAR)
Michael Sindram, appellant pro se.
James L. Ryan, Robert F. Sweeney, appellees pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Sindram appeals from the order of the district court denying his motion for an injunction and a temporary restraining order against defendants, who are Maryland state court judges.  Appellant sought an order prohibiting defendant Ryan from hearing any more actions involving him, and from imprisoning appellant for some unspecified misconduct.  We affirm.


2
Appellant did not show his entitlement to the extraordinary relief that he sought.  Neither the complaint nor the motion for the temporary restraining order clearly established that immediate and irreparable injury, loss, or damage would result to him if the requested relief was not granted.  See Federal Rule of Civil Procedure 65(b).  Additionally, appellant did not show, and we do not find, that his request was a recognized exception to 28 U.S.C. Sec. 2283.  That statute expressly prohibits federal courts from interfering with state court proceedings except in clearly authorized circumstances not present here.  Finally, Sindram did not show that there was a substantial likelihood that he would succeed on the merits of his underlying civil action.   See e.g., Blackwelder Furniture Co. v. Seilig Manufacturing Co., 550 F.2d 189, 195-97 (4th Cir.1977).


3
Accordingly, we affirm the order below.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


4
AFFIRMED.